        Case 1:20-cv-11477-RWZ Document 1 Filed 08/06/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


JOANNE PRITTS,
Plaintiff,

V.

BEST WESTERN
INTERNATIONAL, INC.
d/b/a BEST WESTERN OF
BORDENTOWN, NEW JERSEY

Defendant.

                                                      Civil Action Number:


                                            PARTIES
  1. The Plaintiff, Joanne Pritts is an individual residing in the city of Lawrence, County of Essex
     and Commonwealth of Massachusetts.

  2. The Defendant, Best Western International, Inc., is a foreign corporation with a principal
     place of business located in Phoenix, Arizona, with a registered agent in Massachusetts at
     Prentice-Hall Corporation System, Inc., at 84 State Street, in Boston, Massachusetts. The
     Defendant, Best Western International, Inc., owns and operates the Best Western located in
     Bordentown, New Jersey.
                                        JURISDICTION
  3. This Court has original jurisdiction pursuant to 28 U.S.C. § 1332 (a) "where the matter in
     controversy exceeds the sum or value of $75,000, exclusive of interests and costs, and is
     between ( 1) citizens of different states." 28 U.S.C. § 1332 (c) states that "a corporation shall
     be deemed to be a citizen of every state and foreign state by which it has been incorporated
     and of the State or foreign state where it has its principle place of business ... "


                                         FACTS
  4. The Defendant owns and operates a hotel at 1068 US-206S in Bordentown, New Jersey.
     Hazard Avenue, Enfield, Connecticut.
       Case 1:20-cv-11477-RWZ Document 1 Filed 08/06/20 Page 2 of 3



5. On May 5, 2019, the Plaintiff while a guest at Best Western, was caused to slip and fall while
   she was walking down the stairwell back to her room as a result of the failure of the
   Defendant to maintain its property in a reasonably safe condition.

6. The Defendant was negligent in the maintenance of its property in failing to keep the
   stairwell located on its property safe and free from hazards.

7.    The stairwell located on the Defendant’s property where the Plaintiff was caused to slip and
     fall was wet and slippery and contained no adequate treads and/or adequate railings to allow
     customers, and specifically, the Plaintiff, to safely enter and exit the premises.

8.    The Defendant further failed to warn the Plaintiff of the dangerous, defective and/or
     hazardous condition which resulted in her fall and resulting in severe and traumatic injuries
     which necessitated surgical intervention and extensive follow up care and treatment.

9. As a direct and/or proximate result of the reckless, careless and/or negligent acts of the
   Defendant, its agents, servants and/or employees, the Plaintiff suffered severe, debilitating
   and permanent injuries; suffered great pain, anguish and emotional distress; was obligated to
   undergo medical and other needed care for her injuries; was required to incur expenses for
   the treatment of her injuries, was incapacitated from continuing in her usual course of
   conduct, activities and enjoyment of life; and was otherwise permanently and severely
   damaged in her bodily movements.


                                     COUNT 1-NEGLIGENCE

10. The Plaintiff reasserts and realleges the allegations contained in paragraphs 1 through 9 of
    the Complaint.

11. The Defendant owed a duty of care to the Plaintiff, and all members of the public who
    utilized its establishment, to maintain its property in a reasonably safe condition, free from
    any dangerous, defective and/or hazardous conditions and to warn the Plaintiff of any such
    dangerous, defective and/or hazardous conditions.

12. The Defendant breached its duty of care to the Plaintiff by negligently failing to maintain its
    property in a reasonably safe condition and in in failing to keep the stairwell located on its
    property safe and free from hazards.

13. The stairwell located on the Defendant’s property where the Plaintiff was caused to slip and
    fall was wet and slippery and contained no adequate treads and/or adequate railings to allow
    customers, and specifically, the Plaintiff, to safely enter and exit the premises.

14. The Defendant further failed to warn the Plaintiff of the dangerous, defective and/or
    hazardous condition which resulted in her fall and resulting traumatic injuries.
          Case 1:20-cv-11477-RWZ Document 1 Filed 08/06/20 Page 3 of 3



    15. As a direct and/or proximate result of the reckless, careless and/or negligent acts of the
        Defendant, its agents, servants and/or employees, the Plaintiff suffered severe, debilitating
        and permanent injuries; suffered great pain, anguish and emotional distress; was obligated to
        undergo medical and other needed care for her injuries; was required to incur expenses for
        the treatment of her injuries, was incapacitated from continuing in her usual course of
        conduct, activities and enjoyment of life; and was otherwise permanently and severely
        damaged in her bodily movements.

    WHEREFORE, the Plaintiff demands judgment against the Defendant including attorney’s fees,
    interest, and costs.


                                   DEMAND FOR JURY TRIAL

The Plaintiff demands a Trial by Jury on all issues.




                                                Plaintiff,
                                                By her Attorney,
                                                /S/Stefani M. Field
                                                BBO#656442
                                                Gold, Albanese, Barletti & Locascio, L.L.C.
                                                50 Congress Street-Suite 225
                                                Boston, MA 02109
                                                617-723-5118
                                                617-367-8840 (fax)
                                                steffylaw@aol.com

DATED:                  8/5/2020
